DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In light of Applicant's submission filed August 25, 2022, the Examiner has maintained and updated the 35 USC § 101 rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to methods and a computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1, 11, and 21
receive a privacy risk score associated with a request, the privacy risk score characterizing a degree of cyber risk for sharing data with the requester at a current time; the privacy risk score automatically determined for the request and dependent upon at least one of: a type of device for the request, a location of the requestor relative to the reciever, and prior history of access of user data by the requestor:
receive initial privacy settings for the user in response to presenting the privacy risk score, the initial privacy settings identifying an initial range of desired privacy characterizing the user data allowable for sharing with the requester; 
automatically determine and present a reward incentive based on the privacy risk score and the initial privacy settings associated with sharing additional user data with the requester beyond that identified by the initial privacy settings, the reward incentive being correlated to a degree of the additional user data shared;
upon receiving an override indication, overriding the initial privacy settings to accept the reward incentive and thereby allow sharing of the additional user data beyond the initial range, then:
determine updated privacy settings based on the override indication;
dynamically control and manage sharing of the user data when interacting online with the requester to limit to that allowed based on the updated privacy settings reflecting updated cyber security risks based on receiving the override indication indicative of accepting the reward incentive and corresponding privacy parameters to be shared.
 	The limitations of independent claim 1, 11, and 21, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing or sales activities or behaviors” the claims merely receive data, analyze the data, determine a result, transmit tailored content to the user based on the result, receive additional information, analyze the additional information, determine a result, and transmit data to an advertiser. Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using a device, GUI, computing device, and I/O device, computer readable medium, processor, and memory. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of receiving, determining, and managing ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo). Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 	Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of device, GUI, computing device, I/O device, computer readable medium, processor, and memory, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a
meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements
improves the functioning of the computer or improves any other technology. Their collective
functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose
computing components (as evidenced from [0012] of the applicant’s specification for example, “requesting device selected from a group comprising: a mobile device; an 
augmented reality device; a virtual reality device; a personal computer; a server hosting one or more websites; an internet of things (loT) device; and a personal digital assistant...” and at [0076], “Instructions may be executed by one or more processors, such as one or more general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs), digital signal processors (DSPs), or other similar integrated or discrete logic circuitry. The term "processor," as used herein may refer to any of the foregoing examples or any other suitable structure to implement the described techniques. In addition, in some aspects, the functionality described may be provided within dedicated software modules and/or hardware, and at [0034] that the input and output devices are general purpose input and output devices.
 	 Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data:
Claims 1, 8 and 15
receive a privacy risk score associated, the privacy risk score characterizing a degree of cyber risk for sharing data with the requesting at a current time; the privacy risk score automatically determined for the requesting and dependent upon at least one of: a type for the requesting, a location of the requesting device relative to the computing device, and prior history of access of user data:
receive initial privacy settings for the user via a graphical user interface (GUI) of the I/O device in response to presenting the privacy risk score on the GUI, the initial privacy settings identifying an initial range of desired privacy characterizing the user data allowable for sharing with the requesting device; 
            Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 2-10, 12-20 appear to merely further limit the abstract idea and  as such, the analysis of dependent claims 2-10, 12-20 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Thus, based on the detailed analysis above, claims 1-21 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavine et al. (US 2021/0390196) in view of Mahaffey et al. (US 2019/0303586)
	Claim 1, 11, 21  Lavine discloses a computing device having a processor coupled to a memory and coupled to an I/O device for managing sharing of user data associated with a user via the computing device when interacting online with a requesting device, the memory storing instructions, which when executed by the processor configure the computing device to: 	 receive a privacy risk score associated with the requesting device, the privacy risk score characterizing a degree of cyber risk for sharing data with the requesting device at a current time;   (see for example [0174], a privacy score . In some embodiments, privacy score may be associated with the access rights and permission settings the user has specified. In some embodiments, privacy score is used as a component of an overall user score calculation. In some embodiments, privacy score may display multiple privacy scores based on different user data types. For example, a user may have different privacy scores for their PII and their profiling data based upon the access rights and permission settings they provided to the blockchain consent network.)
 	receive initial privacy settings for the user via a graphical user interface (GUI) of the I/O device in response to presenting the privacy risk score on the GUI, the initial privacy settings identifying an initial range of desired privacy characterizing the user data allowable for sharing with the requesting device; ([0174, discloses displaying a privacy score based on access rights and permission setting the user has specified, figure 9., [0054] privacy settings)(applicant’s specification states that a privacy range is merely user data) using broadest reasonable interpretation Lavine discloses at [0054] privacy settings define what types of profile data may be used)
 	automatically determine and present on the GUI, a reward incentive based on the privacy risk score and the initial privacy settings associated with sharing additional user data with the requesting device beyond that identified by the initial privacy settings, the reward incentive being correlated to a degree of the additional user data shared; ( see for example [0173 and specifically [0180] where rewards are based on scores (see fig 9.)  the score(s) may serve to indicate people who are actively engaged with brands, may reflect the recency of information, and/or it may serve to scale rewards based on completeness of information shared overall or to specific brands. [0191] the rewards are displayed on the user interface)
 	upon receiving an override indication from the GUI overriding the initial privacy settings to accept the reward incentive and thereby allow sharing of the additional user data beyond the initial range,( see for example [0052, 0103] a user may update data in the data vault associated with a Company, such as permission data (consent, revoke), compliance data, status data, contact data, or the like, also at [0164 -0166],  data preferences 702 may include interactive display elements enabling a user to specify consent to the system. In some embodiments, data preferences 702 may enable the user to specify access rights that are application for all enterprises throughout the system.) then:
 	determine updated privacy settings based on the override indication; ([0166 and 0184], specifically 0184 that discloses specifying access rights and permission settings via the UIs discussed herein. Therefore, the user may associate a consent, e.g., implemented via a consent token recorded to a blockchain, that indicates that a user has consented to the use of the data type) and
 	dynamically control and manage sharing of the user data when interacting online with the requesting device to limit to that allowed based on the updated privacy settings reflecting updated cyber security risks based on receiving the override indication indicative of accepting the reward incentive and corresponding privacy parameters to be shared. ([0166 and 0184], limits the data by revoking access) 
Lavine does not explicitly disclose the privacy risk score automatically determined for the requesting device and dependent upon at least one of: a device type for the requesting device, a location of the requesting device relative to the computing device, and prior history of access of user data by the requesting device 	However Mahaffey discloses the privacy risk score automatically determined for the requesting device and dependent upon at least one of: a device type for the requesting device, a location of the requesting device relative to the computing device, and prior history of access of user data by the requesting device [0141,  0186, 0187]
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify, Lavine to include the privacy risk score automatically determined for the requesting device and dependent upon at least one of: a device type for the requesting device, a location of the requesting device relative to the computing device, and prior history of access of user data by the requesting device, in order to take into consideration the security state of the requesting device and determine it is eligible for access (Mahaffey [0049, 0185-0186]).
 	Claims 2,12: Lavine and Mahaffey discloses the device of claim 1, wherein managing sharing of the user data to limit to that allowed comprises the processor being further configured to: limit to only selected one or more data types defined by the updated privacy settings. (Lavine, [0113], consent token includes data type information. Also see [0135])

 	Claim 3, 13: Lavine and Mahaffey discloses the device of claim 1 further comprising the reward incentive determined further based on a pre-defined value associated with each type of the user data shared online. ([0017, 0173], a user's score may reflect a value placed on the user's profile generally, value assigned to one or more data types contained in the profile, value assigned to a specific data set in the user's profile, value assigned to the user's data by a specific brand partner, Lavine) 

 	Claims 4, 14:  Lavine and Mahaffey discloses device of claim 1, wherein the reward incentive is a digital asset selected from a group comprising: loyalty points, rewards points, cryptocurrency, and cash. ([0016, 0173], cryptocurrency, Lavine)

 	Claims 5, 15: Lavine and Mahaffey discloses the device of claim 2 wherein the data type of the user data is selected from a possible set of types comprising: online presence information, user name, social insurance number, date of birth, and identification information from the user data that is allowable for sharing online. ([0063, 0102], username, Lavine)

 	Claims 6, 16: Lavine and Mahaffey discloses the device of claim 2, wherein in response to interacting online with the requesting device, the processor is further configured to:
  	obtain the privacy risk score for the requesting device from an intermediary device in communication with the computing device and the requesting device, the privacy risk score dependent upon at least one of: a device type for the requesting device and a location of the requesting device relative to the computing device; ([0052, 0110], Lavine) and
 	wherein dynamically managing sharing of the user data to limit to only the selected one or more data types based on the updated privacy settings is further permitted based on the privacy risk score being below a defined threshold to permit said sharing. (Lavine [0166 and 0184], limits the data by revoking access)

 	Claims 7, 17: Lavine and Mahaffey discloses the device of claim 6 wherein if the privacy risk score is below the defined 25 threshold but above a second defined threshold, the processor is further configured to: 
 	adjust the sharing of the user data defined by the updated privacy settings to further limit to only a subset of the selected one or more data types. (Lavine [0007], consent to only a subset of data types)

 	Claims 8, 18: Lavine and Mahaffey discloses the device of claim 6, wherein the requesting device is a device connected online to the computing device and configured to request the user data while  interacting online, the requesting device selected from a group comprising: a mobile device; an augmented reality device; a virtual reality device; a personal computer; a server hosting one or more websites; an internet of things (loT) device; and a personal digital assistant. (Lavine [0134], mobile device)

 	Claims 9, 19: Lavine and Mahaffey discloses the device of claim 1, wherein the processor is further configured for updating the initial privacy settings subsequent to the current time based on: obtaining a behaviour map for the user associated with the user data over a past time period from the current time, the behaviour map characterizing online sharing activity of prior user data and comprising a set of past data types shared and indicating a number of times the set of past data types have  been shared online in the past time period; and; updating the initial privacy settings in real-time based on the behaviour map and thereby the reward incentive. (Lavine [0115], data vault is a structured data storage architecture which implements historical tracking. In some embodiments, data vault contains a set of uniquely linked tables. In some embodiments, the linkage information of the set of uniquely linked tables is stored outside the data vault. For example, there may be a linkage database that stores linkage information between different data types of user data.. the linked table of Lavine is equivalent to a behavioral map, since it includes tracking data of the user)

 	Claims 10, 20: Lavine and Mahaffey discloses the device of claim 9 wherein the processor is further configured to automatically update the initial privacy settings further based on: retrieving a set of attributes characterizing the user; determining at least one other user of another computing device having a profile with attributes similar to the user; obtaining a second behaviour map for the at least one other user over a second past time period, the second behaviour map comprising a second set of past data types shared online by the at least one other user during the second past time period; and further updating the initial privacy settings based on the second behaviour map.( Lavine [0115 and 0178])

Response to Argument
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive. The applicant argues in regards to the 35 U.S.C 101 rejection by citing paragraphs [0003, 0004, 0023, 0031, 0071] of the applicant’s specification as evidence to a technical improvement in the computing field of cyber security. The examiner respectfully disagrees it appears the current claims seem to merely claim a graphical user interface and its functionality appear to be on the user device but not part of the claimed invention. Thus, it appears that the user device receives, analyses and determines results and generate tailored content based on the results. The Examiner suggest, if amendments were made to claim generating a GUI which specific information organized in a specific manner, wherein the GUI includes a screen that displays the privacy risk score in the specific manner and a specific type of component that allows a user to select an initial privacy setting, and a specific type of component that allows a user to provide an override indication; providing this specific GUI to the user; and then receive the claim information based on the user interacting with the specific components. The aforementioned suggestion potentially may overcome the 101 rejection if it is specific enough to be considered an additional element that, along with the other currently claimed additional elements, transforms the abstract idea into a practical application. The applicant cites several court cases that were considered an improvement to a technical field.  However, none of the decisions in these cases were based on claims that merely recite applying an abstract idea on a general-purpose computer like the claims of the instant invention.  Please review MPEP 2106.05(a) that states, if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing the claimed improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08.  Furthermore, the examiner notes that the improvement must be rooted in the “additional elements” of the claimed invention.  Improvements to the identified abstract idea, which are then applied to a general-purpose computer, are considered improvements to the abstract idea which is an improvement in ineligible subject matter (see SAP v. Investpic: Page 2, line 22 through Page 3, line 13 - Even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An advance of this nature is ineligible for patenting; and Page 10, lines 18-24 - Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract.). 	An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration. 	The courts have also found that improvements in technology beyond computer functionality may demonstrate patent eligibility. In McRO, the Federal Circuit held claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules to be patent eligible under 35 U.S.C. 101, because they were not directed to an abstract idea. McRO, 837 F.3d at 1316, 120 USPQ2d at 1103. The basis for the McRO court's decision was that the claims were directed to an improvement in computer animation and thus did not recite a concept similar to previously identified abstract ideas. Id. The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. 837 F.3d at 1314, 120 USPQ2d at 1102. The McRO court also noted that the claims at issue described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, rather than merely claiming the idea of a solution or outcome, and thus were not directed to an abstract idea. 837 F.3d at 1313, 120 USPQ2d at 1101. 

 	Consideration of improvements is relevant to the eligibility analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management v. CellzDirect, Inc., 827 F.3d 1042, 119 USPQ2d 1370 (Fed. Cir. 2016), in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural. Notably, the court did not distinguish between the types of technology when determining the invention improved technology. However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.

 	Examples that the courts have indicated may be sufficient to show an improvement in existing technology include: 
i. Particular computerized method of operating a rubber molding press, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 8 and 10 (1981); 
ii. New telephone, server, or combination thereof, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612, 118 USPQ2d 1744, 1747 (Fed. Cir. 2016); 
iii. An advance in the process of downloading content for streaming, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1256, 120 USPQ2d 1201, 1202 (Fed. Cir. 2016); 
iv. Improved, particular method of digital data compression, DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014); Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016); 
v. Particular method of incorporating virus screening into the Internet, Symantec Corp., 838 F.3d at 1321-22, 120 USPQ2d at 1362-63; 
vi. Components or methods, such as measurement devices or techniques, that generate new data, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); 
vii. Particular configuration of inertial sensors and a particular method of using the raw data from the sensors, Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017); 
viii. A specific, structured graphical user interface that improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price, Trading Techs. Int’l, Inc. v. CQG, Inc., 675 Fed. App'x 1001 (Fed. Cir. 2017) (non-precedential); and 
ix. Improved process for preserving hepatocytes for later use, Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1050, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016).
Thus, the applicant cited court cases do not appear relevant to the claims of the instant invention.  The 35 U.S.C 101 rejection is maintained. 
Applicant’s arguments with respect to the 102 rejection of claim(s) 1, 11, 21 have been considered but are moot.  The arguments are directed to the current claim amendments which have been addressed as a 103 rejection with the addition of the prior art Mahaffey.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Llana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.A.P/Examiner, Art Unit 3622                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3622